Citation Nr: 1535635	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-22 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for depression, claimed as due to VA medical treatment performed from 2007 to 2009.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for an eye disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In the June 2011 and November 2012 substantive appeals (VA Form 9), the Veteran requested a Board videoconference hearing, which was scheduled to occur in February 2015.  Prior to the scheduled hearing, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review.  As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of compensation under 38 U.S.C.A. § 1151 for depression, service connection for bilateral hearing loss and an eye condition, and entitlement to a TDIU.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA records.  See 38 C.F.R. 
§ 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  In this case, the Veteran contends that he developed a psychiatric disability due to negligent VA surgical treatment; therefore, the medical records relating to the Veteran's surgery and post-operative treatment are pertinent to his claim.  While the medical evidence of record contains some of the VA treatment records relating to the Veteran's December 2007 surgery, other records appear to be absent from the record.  In addition, the Veteran also contends that he sought treatment at a VA facility for both bilateral hearing loss and an eye condition, as recently as February 2012.  The record, however, only contains VA treatment records through January 2010.  Therefore, a remand is needed to obtain and associate with the claims file all updated VA treatment records.  In addition to the obtaining updated VA treatment records, specific development is also needed for the Veteran's claims on appeal as discussed below.  

38 U.S.C.A. § 1151 Claim

The Veteran contends that VA personnel negligently performed a bilateral inguinal hernia repair surgery in December 2007, resulting in surgical revision in November 2009.  As a result, the Veteran contends that he developed extreme pain, distress, loss of sleep, all of which resulted in a diagnosed depression condition.  The Veteran argues that compensation for his depression is warranted as it is the direct result of negligently performed VA medical care.  

In determining whether the Veteran is entitled to compensation benefits under 
38 U.S.C.A. § 1151, the Board must first address the issue of a "qualifying additional disability."  In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. 
§ 17.32. 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that the December 2007 bilateral inguinal hernia repair was negligently performed and required revision in November 2009.  As a result, the Veteran contends he developed a psychiatric disability manifested by depression, distress, and sleeplessness.  The Board notes that the medical evidence of record indicates the presence of psychological symptomatology prior to the December 2007 surgery, to include in-patient psychiatric admissions in 1982 and 1985.  In addition, the Veteran has filed claims for service connection on a direct basis for an acquired psychiatric condition in 1988, and for posttraumatic stress disorder in 2009 and 2014.  

The Veteran has not been afforded a VA examination with respect to the claimed additional psychiatric disability, nor has a VA medical opinion been obtained with respect to the Veteran's claim.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given the nature of this claim, the Board finds that at least one medical opinion is needed prior to adjudication of the claim.  Specifically, the Board finds that a VA medical opinion is necessary to assist in determining whether the Veteran has an additional psychiatric disability as a result, either directly or through aggravation, of the December 2007 bilateral hernia repair, the subsequent November 2009 revision, or the intervening medical treatment.  Additionally, if an additional psychiatric disability is found to be caused by VA medical treatment, the Board finds that a VA medical opinion is necessary to assist in determining whether VA was at fault in rendering medical treatment between 2007 and 2009.  

Service Connection Claims and TDIU Claim

The Veteran has not been afforded VA examinations with respect to the claimed bilateral hearing loss and eye condition.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the United States Court of Appeals for Veterans Claims stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

With respect to the bilateral hearing loss claim, the Veteran contends that he began to experience hearing loss during service and has experienced continuous symptoms since service separation.  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As discussed above, the Veteran indicated that he recently received VA medical treatment for bilateral hearing loss, but those VA treatment records are not contained in record available for review by the Board.  Specifically, the Veteran identified that he received VA treatment for ear pain and hearing loss in November 2010.  As the Veteran reports a current hearing loss disability and contends that he experienced symptoms of hearing loss beginning in service and continuing since service, the Board finds that VA's duty to assist by providing a VA examination has been triggered, and a remand is necessary to afford the Veteran such examination.  McLendon, 20 Vet. App. at 83.  

With respect to the eye disability claim, the Veteran contends that he has a current eye disability manifested by episodes of flashing lights, presence of a retinal defect, and cataracts.  In addition, the Veteran contends that his current eye disability is related to an in-service stye for which he received treatment in July 1965 and has experienced continuous symptoms since service separation.  As discussed above, the Veteran indicated that he recently received VA medical treatment for an eye condition, but those VA treatment records are not contained in record available for review by the Board.  Specifically, the Veteran identified that he received VA treatment for an eye condition in June 2011 and February 2012.  As the Veteran reports a current eye condition and contends that he has had continuous symptoms of an eye condition since the July 1965 in-service stye, the Board finds that VA's duty to assist by providing a VA examination has been triggered, and a remand is necessary to afford the Veteran such examination.  McLendon, 20 Vet. App. at 83; Layno, 6 Vet. App. at 469. 

With respect to the claim for a TDIU, the Veteran is not currently service-connected for any disabilities.  The Veteran contends that he is rendered unemployable due to the claimed disabilities that the Board is remanding in this decision.  As such, the Board finds the claim of entitlement to a TDIU to be inextricably intertwined with the remanded issues, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all VA treatment records for the Veteran, to specifically include all VA records relating to the December 2007 bilateral inguinal hernia repair, the subsequent November 2009 revision, and intervening medical treatment, including pre-operative, peri-operative, and post-operative records, and informed consent documentation.  

2. The AOJ should then schedule the Veteran for a VA psychiatric examination to assist in determining whether the Veteran has an additional psychiatric disability as a result, either directly or through aggravation, of the December 2007 bilateral hernia repair, the November 2009 revision, or the intervening medical treatment.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  

The VA examiner should elicit a full and detailed history of the Veteran's psychiatric symptoms in order to facilitate a comparison of the Veteran's condition prior to and following VA medical treatment provided between 2007 and 2009.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner is asked to offer the following opinions: 

a. Does the Veteran have an additional psychiatric disability?  

For the purpose of providing this opinion, the VA examiner is specifically requested to compare the Veteran's psychiatric condition prior to December 2007 with his psychiatric condition subsequent to VA medical treatment provided between 2007 and 2009.  

If an additional disability is found, the VA examiner should, to the extent possible, identify the degree and nature of the Veteran's additional disability.  

b. If and only if an additional disability is found, the VA examiner is asked to offer the following opinion:

Was the additional disability found caused by VA's provision of medical treatment, specifically the December 2007 bilateral inguinal hernia repair, the November 2009 surgical revision, or the intervening medical treatment?

For the purpose of providing the above opinion, the VA examiner should specifically discuss the Veteran's contention that the December 2007 bilateral inguinal hernia repair was performed hastily to avoid administering additional anesthesia, and ultimately resulted in failure of the repair on the right side, which caused severe pain, distress, and sleeplessness, and ultimately required revision in November 2009.  

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3. If and only if an additional psychiatric disability is found to be caused by VA's provision of medical treatment, the AOJ should refer the case to an appropriate VA physician to assist in determining whether VA was at fault in rendering medical treatment between 2007 and 2009 (an examination of the Veteran is not required).  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  

Based upon a review of the relevant evidence of record and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Did the additional psychiatric disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the December 2007 bilateral inguinal hernia repair, the November 2009 surgical revision, or the intervening treatment?

b. Did the additional psychiatric disability result from VA's failure to exercise the degree of care that would be expected of a reasonable health care provider?

c. Did the additional psychiatric disability result from an event not reasonably foreseeable?

For the purpose of providing the above opinions, the VA examiner should specifically discuss the Veteran's contention that the December 2007 bilateral inguinal hernia repair was performed hastily to avoid administering additional anesthesia, and ultimately resulted in failure of the repair on the right side, which caused severe pain, distress, and sleeplessness, and ultimately required revision in November 2009.  

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4. The AOJ should schedule the Veteran for a VA audiological examination to assist in determining the nature and etiology of any current hearing loss disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, should be performed and all clinical findings should be reported in detail. 

The VA examiner should elicit and document a full and complete history from the Veteran with respect to in-service and post-service noise exposure, and in-service and post-service symptomatology.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, audiological examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Does the Veteran have a current hearing loss disability?

b. If a current hearing loss disability is found, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability had its onset in service or is otherwise etiologically related to active service? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5. The AOJ should schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current eye disability.  The entire claims file, including a copy of this Remand, should be made available to, and reviewed by, the examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail. 

The VA examiner should elicit and document a full and complete history from the Veteran with respect to in-service and post-service symptomatology.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, ophthalmological examination, and sound medical principles, the VA examiner is asked to offer the following opinions: 

a. Does the Veteran have a current eye disability?

b. If a current eye disability is found, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's eye disability had its onset in service or is otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

6. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

